Citation Nr: 0424260	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  98-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ankylosing spondylitis, claimed as arthritis of the back.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision.

5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nasal disorder.

6. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder of the penis.

7. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
rectal disorder.

8. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in December 1998, a transcript 
of which is of record.

In an October 1999 decision, the Board found that new and 
material evidence had not been presented to reopen the claims 
of service connection for hearing loss, ankylosing 
spondylitis, an acquired psychiatric disorder, defective 
vision, a nasal disorder, a penile disorder, and a rectal 
disorder.  Also, the Board found that the veteran was not 
entitled to a TDIU.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a March 2001 Order, the Court, pursuant to a 
joint motion, vacated and remanded the Board's October 1999 
decision for consideration under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In October 2001, the Board remanded the case to the 
RO for further notice and development consistent with the 
Court's Order.

In the below decision, the Board reopens the veteran's claim 
for service connection for an acquired psychiatric disorder.  
The reopened claim for service connection for an acquired 
psychiatric disorder and the remaining additional seven 
issues on appeal, as reflected on the title page, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board of Veterans Appeals 
denied the veteran's claim for service connection for an 
acquired psychiatric disorder, for the reason that new and 
material evidence to reopen the claim had not been received.

2.  Since the March 1997 Board decision denying service 
connection for an acquired psychiatric disorder, evidence was 
received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 



   CONCLUSIONS OF LAW

1.  The March 1997 Board decision that denied a claim for 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 2002).    

2.  Evidence received since the March 1997 Board decision 
denying service connection for an acquired psychiatric 
disorder, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West  2002); 38 C.F.R. § 3.156 (2001) 
(as effective for claims filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In the present case, the Board reopens the claim for service 
connection for a psychiatric disability.  Under these 
circumstances, which are only of benefit to the claim, there 
is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim for Service Connection for an Acquired Psychiatric 
Disorder Reopened

In a March 1997 decision, the Board of Veterans Appeals 
denied the veteran's claim for service connection for an 
acquired psychiatric disorder, for the reason that new and 
material evidence to reopen the claim had not been received.  
This decision is final.  See 38 U.S.C.A. § 7104 (West 2002).    

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003)).  The veteran's application to reopen his claim 
was filed prior to August 29, 2001; consequently, the version 
of § 3.156 in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  38 C.F.R. § 3.156(a) (2001) (as effective for 
claims filed prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In the present case, the RO has received a private medical 
opinion based on a review of the claims file and examination 
of the veteran, to the effect that the veteran's psychiatric 
disability is a residual of a physical illness that is 
documented in the service medical records.  Specifically, a 
private psychiatrist related the veteran's current 
psychiatric disorder to what he viewed as the veteran's in-
service severe, prolonged, strep pharyngitis.  The Board 
finds that this information is new and material evidence.  It 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
veteran's claim.  Id.

Accordingly, reopening of the claim for service connection 
for an acquired psychiatric disorder is warranted. 


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened; the appeal is granted to this extent only.


REMAND

In a March 2001 Order, the Court of Appeals for Veterans 
Claims, pursuant to a joint motion, vacated and remanded the 
Board's October 1999 decision on all issues in this case for 
consideration under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In October 
2001, the Board remanded the case to the RO for further 
notice and development consistent with the Court's Order.  
However, the Board can find no letter of notice provided to 
the veteran satisfying or attempting to satisfy the 
requirements of the VCAA for the issues on appeal.  
Accordingly, this case must be remanded for the RO to comply 
with the notice provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In reviewing the record, the Board also notes that, pursuant 
to a request from the veteran's attorney-representative, the 
veteran underwent a private psychiatric examination in 
October 2003.  In the report of that evaluation, the 
psychiatrist proffered an opinion that, based on a review of 
the claims file and an examination, the veteran developed an 
obsessive compulsive disorder that had depressive and 
eventually psychotic features, which is a residual of an in-
service episode of severe, prolonged, strep pharyngitis.  The 
psychiatrist supported this opinion by asserting that there 
was medical literature that links obsessive compulsive 
disorders or "Pediatric Auto-immune Neuropsychiatric 
Disorders" to streptococcus infections and essentially 
disagreeing with the Diagnostic and Statistical Manual of the 
American Psychiatric Association in distinguishing such 
obsessive compulsive disorders with schizophrenia.

While the recently obtained psychiatric opinion is competent 
evidence sufficient to reopen the veteran's claim, it is the 
Board's judgment that, in light of the absence of any 
psychiatric findings during service or for a number of years 
thereafter, the ample psychiatric and medical evidence of 
record that is otherwise devoid of any findings or competent 
opinion suggesting a causal relationship between a post-
service psychiatric disorder and an episode of strep 
pharyngitis in 1946, and the rationale provided for the 
October 2003 opinion, a psychiatric evaluation that includes 
a more thorough consideration of all of the relevant evidence 
of record, to include all of the relevant psychiatric records 
along with the recent supportive opinion noted above, is 
warranted to address the question of whether the veteran's 
current psychiatric disorder is related to an in-service 
episode of severe, prolonged, streptococcal pharyngitis.  It 
is pertinent to note that, if the medical evidence of record 
is insufficient, VA is always free to supplement the record 
by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board finds that, for 
the aforementioned reasons, the RO must schedule VA 
psychiatric and psychological examinations.  See 38 C.F.R. § 
5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a panel of 
one psychologist and one psychiatrist for 
the purpose of determining whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that his current acquired psychiatric 
disorder began during service or is 
related to some incident of service.

The RO should send the claims files to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed, to include the service medical 
records, post-service records of 
psychiatric treatment, and the October 
2003 private psychiatrist's written 
medical report of an examination and 
opinion, to include an opinion that the 
veteran's psychiatric disability is a 
residual of a physical illness that is 
documented in the service medical records.  
Specifically, the private psychiatrist 
related the veteran's current psychiatric 
disorder to what he viewed as the 
veteran's in-service severe, prolonged, 
strep pharyngitis.  The service medical 
records indicate the veteran was 
hospitalized for several days and received 
antibiotics and surgery for tonsillitis 
and had markedly enlarged tonsils at 
discharge from service.  

For the veteran's current acquired 
psychiatric disorder, the examining 
psychologist and psychiatrist should 
describe the nature of the veteran's 
present psychiatric disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that such disability began 
during service or was caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by any incident of 
service.  

To the extent, if any, the examiners do 
not agree with the October 2003 private 
psychiatrist's opinion, they should set 
forth the rationale for their 
disagreement.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in February 2004.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the February 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



